Filed 9/23/20 In re Raymon F. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO

 In re RAYMON F., et al., Persons                                  B301287
 Coming Under the Juvenile Court
 Law.                                                              (Los Angeles County
                                                                   Super. Ct. No. 19LJJP00422D-F)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent.

           v.

 RAUL F.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County. Stephanie M. Davis, Juvenile Court Referee. Affirmed.
      Paul A. Swiller, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Sally Son, Deputy County Counsel for
Plaintiff and Respondent.
       Appellant Raul F. (father), appeals from orders establishing
dependency jurisdiction over his children Raymon (born 2015),
Avamarie (born 2016), and Immanuel (born 2017). He contends
there was insufficient evidence to support the juvenile court’s
findings that father’s history of engaging in violent altercations
against the children’s mother (mother),1 and his history of
substance abuse and current abuse of alcohol placed the children
at risk of serious physical harm. We affirm the juvenile court’s
orders.
                         BACKGROUND
Detention and section 300 petition
       On May 27, 2019, the Los Angeles County Department of
Children and Family Services (the Department) received a
referral alleging emotional abuse by father. Father was
reportedly intoxicated and arguing with mother when the
altercation became physical. Father held mother down on the
bed, choked her, and punched her in the face. When mother
attempted to escape, father grabbed her by the back of her head,
shoved her back onto the bed, and took her cell phone from her as
she attempted to call the police. Raymon, Avamarie, and
Immanuel were in the home during the incident, as was mother’s
daughter Makaylah. Makaylah heard mother yelling for help.
Law enforcement responded, and father was arrested and
released on bond the following day. Mother sustained a cut on
her lip and hand, and scratches on her neck.


____________________________________________________________
1     Mother is not a party to this appeal. Mother has three
other children, Makaylah, Isaiah, and Anthony, who are not
subjects of this appeal.




                                2
      Mother told the responding social worker that father,
Raymon, Avamarie, Immanuel, and Makaylah lived in the home
with her. She identified father as the father of Raymon,
Avamarie, and Immanuel. Her two other children, Anthony and
Isaiah, lived with the maternal grandmother but visited with
mother on the weekends.
      Mother said that on May 26, 2019, she and father had been
drinking alcohol at a friend’s home and returned to their own
home in separate cars. Mother arrived home first and was lying
on her bed with Makaylah when father entered the room. Father
told Makaylah to go to her room. Makaylah left, and father
began choking mother with one hand and striking her on the face
with the other hand. When father released her, mother reached
for her phone to call 911, but father grabbed the phone out of her
hand. Mother then took her nearby iPhone watch, ran out of the
room and dialed 911. Law enforcement responded, and father
was arrested.
      Mother said Makaylah, Raymon, and Avamarie were in the
home but in separate rooms during the violent incident.
Immanuel was asleep in his crib in the same room as the parents
at the time. Mother stated that Immanuel, who was born
prematurely, uses a “g-tube” and oxygen and is under the care of
specialists at Children’s Hospital. She said none of the children
witnessed the incident of domestic violence.
      Mother said that before the May 26, 2019 incident, father
had never physically assaulted her. She attributed father’s
violent behavior to his alcohol consumption and said he had been
drinking from 2:00 p.m. that day. The social worker observed a
large hole in the parents’ bedroom door and asked mother
whether father had caused the hole. Mother said she did not




                                3
remember. Mother reported obtaining a temporary emergency
protective order against father but said she did not intend to
obtain a permanent order. She planned on continuing the
relationship and said she was considering living in separate
homes until father received counseling. The social worker
observed that Raymon, Avamarie, and Immanuel had no marks
or bruises indicating abuse or neglect.
       An incident report from the Palmdale Sherriff Station
noted that father smelled of alcohol and was uncooperative with
the investigating deputies during the May 26, 2019 incident.
Mother described the incident to a deputy and said she began to
see “stars” while father choked her. The deputy observed
scratches on mother’s neck and hand, a cut on her lip, and red
spots in her eyes. Makaylah told the deputy she did not see the
incident but heard mother screaming for help.
       The social worker later interviewed Makaylah at her
school. Makaylah said she lived at the maternal grandmother’s
home during the week and in mother’s home on the weekends.
She said she has observed father drinking beer at home and at
his friends’ homes. When asked whether father’s behavior
changed when he drank beer, Makaylah responded that father
acted “woozy and dizzy” and held onto things so he would not fall.
She said father curses at mother a lot when he drinks. Makaylah
reported being afraid of father since the incident. The social
worker asked Makaylah about the hole in the parents’ bedroom
door, and the child said mother had told her father broke the door
to determine whether ants were inside it.
       Makaylah said that on the night of the violent incident, she
was asleep in mother’s bed. When father came home, he told
Makaylah to go to her room. After she left, she heard father ask




                                4
mother “Why you laughing?” Mother then asked why father had
woken Makaylah when she was sleeping peacefully. Mother then
began screaming. Law enforcement arrived and arrested father.
Makaylah reported seeing a cut on mother’s lip and redness
around mother’s neck.
      Makaylah also reported a previous incident of aggressive
behavior by father. She said father became angry when
Makaylah’s father, Joe, telephoned mother, and father broke
mother’s phone.
      The social worker conducted separate interviews with
Anthony, Isaiah, and the maternal grandmother. All three said
they had seen father drink beer on occasion but denied any
knowledge of domestic violence between mother and father.
Anthony said father acts “weird” when drinking but denied that
father’s behavior was concerning.
      The social worker also spoke by telephone with Joe (father
of Makaylah and Isaiah), who said the children had not disclosed
any physical violence between mother and father. Joe reported,
however, that two months earlier mother and the children had
come to live with him for a time because father had kicked
mother out of the home. Joe further reported that his first
meeting with father had ended in a physical altercation. Joe had
been working as a DJ at a club when father approached him and
asked to speak with him. When Joe refused, father “sucker
punched” him.
      On June 24, 2019, the Department filed a petition on behalf
of Raymon, Avamarie, and Immanuel2 under Welfare and
____________________________________________________________
2      Anthony, Isaiah, and Makaylah were also subjects of the
petition but are not subjects of this appeal.




                               5
Institutions Code section 300, subdivisions (a) and (b),3 alleging
that father’s history of domestic violence with mother, including a
May 2019 incident for which father was arrested after choking
mother and striking her in the face while the children were in the
home, and a prior incident in which father excluded mother from
the home; and mother’s failure to protect the children by allowing
father to reside in the home, placed the children at risk of serious
physical harm. The petition further alleged, under section 300,
subdivision (b), that father’s history of substance abuse and
current abuse of alcohol rendered him incapable of providing
regular care and supervision of the children, that mother knew of
father’s substance abuse and failed to protect the children,
placing them at risk of harm.
      Father and mother were both present at the June 25, 2019
hearing during which the juvenile court found father to be the
presumed father of Raymon, Avamarie, and Immanuel and
ordered the children detained from him and released to mother.
The court accorded father monitored visits and gave the
Department discretion to liberalize the visits.
Amended petition
      An amended petition filed in July 2019 deleted the
allegations under section 300, subdivisions (a) and (b), that
mother failed to protect the children from father’s domestic
violence, but added an allegation under subdivision (j) that
father’s domestic violence against mother placed the children’s
siblings Anthony, Isaiah, and Makaylah at risk of harm.


____________________________________________________________
3     All further statutory references are to the Welfare and
Institutions Code.




                                 6
Jurisdiction/disposition
      In its July 2019 jurisdiction/disposition report, the
Department informed the juvenile court that father had a 2014
dependency case involving domestic violence with the mother of
his three older children. Allegations of emotional abuse against
father in that case were deemed inconclusive, but allegations of
general neglect against both parents were substantiated.
Father’s criminal history included charges or convictions between
2007 and 2019 for battery of a spouse and driving while under
the influence of alcohol.
      Mother told the social worker that she and father had been
together for six years and have three children together. She and
father were engaged to be married, and mother intended to
continue the relationship. She denied any other incidents of
domestic violence with father and said she had moved into the
maternal grandmother’s home to comply with the court’s orders
that she and father not live in the home together.
      Mother denied that father had a substance abuse problem
and said that while he drinks occasionally, he was not an
alcoholic. She admitted, however, that father had been drinking
throughout the day of the May 27, 2019 incident.
      Father had retained counsel and did not make himself
available to be interviewed by the Department.
Adjudication
      At the July 26, 2019 adjudication hearing, the juvenile
court sustained the allegations of the petition against father. The
sustained allegations are as follows:
      “a-1 amended
      “The father . . . of the children, Raymon, Avamarie
      and Immanuel, has a history of engaging in violent
      altercations against the mother. . . . On 5/27/19, . . .




                                7
father choked the mother and struck the mother’s
face with the . . . father’s hands in the children’s
home and while the children Makaylah, Raymon,
Avamarie, and Immanuel were in the home. [F]ather
grabbed the mother by the mother’s neck and held
mother face down on a bed. [F]ather grabbed the
mother’s cell phone to prevent the mother from
contacting law enforcement. The mother sustained
bruising to the mother’s eye, a cut on the mother’s lip
and scratch marks to the mother’s neck and hand.
On a prior occasion . . . father excluded the mother
from the children’s home. On 5/27/19 . . . father was
arrested for Inflict Corporal Injury Upon Spouse,
False Imprisonment and Prevent Reporting of a
Crime. Such violent conduct on the part of the . . .
father endanger[s] the children’s physical health and
safety and places the children at risk of serious
physical harm, damage and danger.”

“b-1 amended
“The father . . . of the children Raymon, Avamarie
and Immanuel, has a history of engaging in violent
altercations against the mother. . . . On 5/27/19, . . .
father choked the mother and struck the mother’s
face with the . . . father’s hands in the children’s
home and while the children . . . were in the home.
[F]ather grabbed the mother by the mother’s neck
and held mother face down on a bed. [F]ather
grabbed the mother’s cell phone to prevent the
mother from contacting law enforcement. The
mother sustained bruising to the mother’s eye, a cut
on the mother’s lip and scratch marks to the mother’s
neck and hand. On a prior occasion . . . father
excluded the mother from the children’s home. On
5/27/19, . . . father was arrested for Inflict Corporal
Injury Upon Spouse, False Imprisonment and




                           8
Prevent Reporting of a Crime. Such violent conduct
on the part of the . . . father endanger[s] the
children’s physical health and safety and places the
children at risk of serious physical harm, damage and
danger.”

“b-2
“The children . . . Anthony [M.], Isaiah [G.],
Makaylah [G.], Raymon [F.], Avamarie [F.] and
Immanuel [F.]’s mother[]’s male companion, Raul
[F.], father of the children Raymon, Avamarie and
Immanuel, has a history of substance abuse and is a
current abuser of alcohol which renders the . . . father
incapable of providing regular care and supervision of
the children, Raymon, Avamarie, and Immanuel. On
5/27/19 and on prior occasions, . . . father was under
the influence of alcohol in the presence of the
children. The mother knew of . . . father’s substance
abuse and failed to protect the children. [F]ather’s
substance abuse and the mother’s failure to protect
the children endanger the children’s physical health
and safety and place the children at risk of serious
physical harm, damage and failure to protect.”

“j-1 amended
“On 5/27/19, Mother’s male companion, Raul [F.],
father to the siblings of Anthony [M.], Isaiah [G.],
Makaylah [G.], choked the mother and struck the
mother’s face with his hands in the children’s home
and while the children Makaylah, Raymon,
Avamarie, and Immanuel were in the home. The
male companion grabbed the mother by the mother’s
neck and held mother face down on a bed. The male
companion grabbed the mother’s cell phone to
prevent the mother from contacting law enforcement.
The mother sustained bruising to the mother’s eye, a




                           9
      cut on the mother’s lip and scratch marks to the
      mother’s neck and hand. On a prior occasion, the
      male companion excluded the mother from the
      children’s home. On 5/27/19, the male companion
      was arrested for Inflict Corporal Injury Upon Spouse,
      False Imprisonment and Prevent Reporting of a
      Crime. Such violent conduct on the part of the male
      companion in the family home places the siblings,
      Anthony [M.], Isaiah [G.] and Makaylah [G.] at risk
      of serious physical harm, damage and danger.”

      The juvenile court declared Raymon, Avamarie, and
Immanuel dependent children, removed them from father’s
custody, and ordered them placed in mother’s home under the
Department’s supervision. The court ordered father to
participate in conjoint counseling with mother, domestic abuse
counseling, individual counseling to address case issues, and
drug counseling with random or on demand testing. This appeal
followed.4
                           DISCUSSION
I. Justiciability
      Because mother is not a party to this appeal, and there is
no appellate challenge to the jurisdictional findings pertaining to
her, we need not address the merits of father’s appeal.5 “‘When a

____________________________________________________________
4     Father also appealed from dispositional orders removing
the children from his custody; however, the children were
subsequently returned to him, rendering that aspect of father’s
appeal moot.

5     Father’s contention that the juvenile court found mother to
be a non-offending parent is not supported by the record. The
juvenile court sustained the allegations, under section 300,




                                10
dependency petition alleges multiple grounds for its assertion
that a minor comes within the dependency court’s jurisdiction, a
reviewing court can affirm the juvenile court’s finding of
jurisdiction over the minor if any one of the statutory bases for
jurisdiction that are enumerated in the petition is supported by
substantial evidence. In such a case, the reviewing court need
not consider whether any or all of the other statutory grounds for
jurisdiction are supported by the evidence.’ [Citation.]” (In re I.J.
(2013) 56 Cal. 4th 766, 773.) The Department does not challenge
the justiciability of father’s appeal, and we exercise our discretion
to consider the merits of that appeal.
II. Jurisdiction
       A. Applicable law and standard of review
       Section 300, subdivision (a) authorizes the juvenile court to
assume jurisdiction over a child if “[t]he child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm inflicted nonaccidentally upon the child by the
child’s parent or guardian.” A court may find a substantial risk
of the requisite harm “based on the manner in which a less
serious injury was inflicted, a history of repeated inflictions of
injuries on the child or the child’s siblings, or a combination of
these and other actions by the parent or guardian that indicate
the child is at risk of serious physical harm.” (§ 300, subd. (a).)
       Subdivision (b) similarly authorizes the dependency court
to assume jurisdiction over a child if “[t]he child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of


____________________________________________________________
subdivision (b), that mother failed to protect the children from
father’s substance abuse.




                                 11
his or her parent . . . to adequately supervise or protect the child.”
(§ 300, subd. (b).)
       Subdivision (j) authorizes dependency jurisdiction when a
child’s sibling was abused or neglected and there is a substantial
risk the child will also be abused or neglected. (§ 300, subd. (j).)
In determining whether a child is at substantial risk, a court
considers the totality of the circumstances. (In re Rocco M. (1991)
1 Cal. App. 4th 814, 817.)
       Father contends the juvenile court’s orders must be
reversed because there was insufficient evidence that the
children or their siblings suffered or were at substantial risk of
suffering serious physical harm inflicted non-accidentally as the
result of a one-time incident of domestic violence during which
none of the children were harmed. Father further contends there
was insufficient evidence that he abused alcohol. We review
father’s challenge to the sufficiency of the evidence supporting
the juvenile court’s jurisdictional orders under the substantial
evidence standard. (In re Alexis E. (2009) 171 Cal. App. 4th 438,
450.) Under that standard, “the issue is whether there is
evidence, contradicted or uncontradicted, to support the finding.
In making that determination, the reviewing court reviews the
record in the light most favorable to the challenged order,
resolving conflicts in the evidence in favor of that order, and
giving the evidence reasonable inferences. Weighing evidence,
assessing credibility, and resolving conflicts in evidence and in
the inferences to be drawn from evidence are the domain of the
trial court, not the reviewing court. Evidence from a single
witness, even a party, can be sufficient to support the trial court’s
findings. [Citations.]” (Id. at pp. 450-451.)




                                 12
       B. Substantial evidence supports the jurisdictional
findings
              1. Domestic violence
       Substantial evidence supports the juvenile court’s findings,
under section 300, subdivisions (a), (b), and (j), that father’s
violence against mother placed the children at substantial risk of
suffering serious physical harm. That none of the children
suffered actual harm during the violent incident by father
against mother, did not preclude the juvenile court’s assumption
of jurisdiction over them. The juvenile court need not wait until
the children are harmed before taking action to protect them
from father’s violent conduct. (In re Heather A. (1996) 52
Cal. App. 4th 183, 194-196.) Domestic violence in the home places
a child at risk of encountering violence and suffering serious
physical harm as a result. (Id. at p. 194.) The record shows that
Immanuel, a child of tender years who required special medical
care, was in a crib in the same room when father attacked
mother. Raymon and Avamarie were also young children of
tender years, making them particularly vulnerable to father’s
violent outbursts. The record shows that the May 27, 2019
incident involved severe violence by father against mother.
Father held mother down on a bed, choked her until she “saw
stars,” repeatedly hit her in the face, and prevented her from
using her cell phone to call for help.
       Although mother denied any other instances of violence,
there is sufficient evidence in the record to support a finding that
domestic violence was an ongoing problem for the parents.
Makaylah disclosed that father had broken mother’s phone
because he became upset when Makaylah’s father telephoned.
Makaylah also stated that father cursed at mother when he




                                 13
became intoxicated. The social worker observed a large hole in
the parents’ bedroom door and received conflicting explanations
as to whether the damage was caused by father. Father had
excluded mother from the home a few months before the incident
that culminated in his arrest and the current case. “‘[P]ast
violent behavior in a relationship is “the best predictor of future
violence.”’” (In re E.B. (2010) 184 Cal. App. 4th 568, 576; In re
Rocco M., supra, 1 Cal.App.4th at p. 824 [“evidence of past
conduct may be probative of current conditions”].)
      There was also evidence that father had unresolved issues
of domestic violence in his relationships with others. He had a
2014 dependency case involving domestic violence against the
mother of his three older children, and his criminal record
included charges of spousal battery. Makaylah’s father, Joe,
stated that father “sucker punched” him during their first
meeting.
      Substantial evidence supports the juvenile court’s
jurisdictional finding that father’s violence against mother placed
the children at substantial risk of harm.
             2. Alcohol abuse
      Substantial evidence also supports the jurisdictional
findings relating to father’s alcohol abuse. Mother told the social
worker that father had been consuming alcohol from 2:00 p.m. on
the day of the domestic violence incident and that she believed
father’s violent behavior stemmed from his alcohol consumption.
Law enforcement officers who responded to the home reported
that father smelled of alcohol. Makaylah stated that father acted
“woozy and dizzy” when he drank beer and often cursed at
mother when he consumed alcohol. Half-siblings Anthony and
Isaiah, who did not reside in the family home but lived with the




                                14
maternal grandmother, also reported seeing father consume
alcohol. Anthony noted that father’s behavior changed when he
drank and that he became “weird.” Father’s criminal history
included an arrest for driving under the influence of alcohol.
      Raymon, Avamarie, and Immanuel were children of tender
years, and Immanuel, who was born five months premature, had
special medical needs, requiring a “g-tube” and oxygen. There is
substantial evidence in the record that father’s alcohol
consumption and recurring interpersonal issues related to his
alcohol use placed the children at substantial risk of harm.
                          DISPOSITION
      The juvenile court’s orders establishing dependency
jurisdiction over the children are affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                             ____________________________, J.
                             CHAVEZ

We concur:


__________________________, P. J.
LUI


__________________________, J.
ASHMANN-GERST




                                 15